DETAILED ACTION
Response to Amendment
The amendment filed March 14, 2022 has been entered. Claims 2, 13, and 21 have been amended, claims 16 and 17 have been cancelled, and claims 34-38 have been newly added. Claims 1-15 and 18-38 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the cited prior art fails to teach a microneedle patch comprising microneedles formed of a composition which includes a substance of interest, the Examiner respectfully disagrees. As set forth in the previous rejection, Wu teaches a microneedle array which comprises a water-soluble matrix which is formed along with a drug so as to create the microneedles. In this manner the microneedles are formed in the claimed manner with the benefit of the drug being part of a dissolvable matrix which allows it to be introduced into the skin over a specific time period as taught by Wu. Both devices utilize release methods for controlled release of a drug via the microneedles and the force application means of Cleary is utilized to ensure the microneedles are inserted to the desired depth before the drug is released. In the cited combination it would not be necessary to utilize the reservoir of Cleary as the microneedles of Wu would deliver the therapeutic. However, Cleary sets forth various embodiments which includes both solid and hollow microneedles or combinations thereof (see e.g., ¶ [0041] of Cleary) and as such the use of the dissolvable microneedles of Wu could reasonably be used instead of, or as a supplement to, the reservoir delivery of Cleary without changing the intent of the device of Cleary. The rejection is considered proper and is maintained below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 2005/0228340) in view of Wu et al. (US 2015/0030642).
Regarding claim 1, Cleary et al. (henceforth Cleary) discloses (Figure 3) a microneedle patch (1) for administration of a substance of interest into a biological tissue, the microneedle patch comprising: a base substrate (combination of layers 10, 11, and 19) having a microneedle side (side comprising microneedles 19b) and an opposing back side (proximal portion of layer 10 comprising indicator 34); solid microneedles (19b; ¶ [0041]) extending from the microneedle side of the base substrate; and an indicator (34) connected to the opposing back side of the base substrate (Figure 3), wherein the indicator is configured to provide an audible, tactile, and/or visual signal when a force applied to the patch by a user, in the course of applying the patch to a biological tissue to insert the solid microneedles into the biological tissue, meets or exceeds a predetermined threshold (¶¶ [0072]-[0073]). Cleary further discloses the delivery of an active pharmaceutical (see ¶ [0052]) but does not explicitly disclose wherein the solid microneedles are formed of a composition which comprises (i) a substance of interest selected from active pharmaceutical ingredients, allergens, vitamins, cosmetic agents, cosmeceuticals, and markers, and (ii) a water-soluble matrix material in which the substance of interest is dispersed.
Wu et al. (henceforth Wu) teaches (Figure 1) a polymer microneedle array (1) wherein the microneedles comprise a water-soluble matrix in which a substance of interest is dispersed (¶ [0157] sets forth the microneedles in the array are formed from a matrix comprising a water-soluble polyacrylamide polymer along with a bio-active substance or drug some of which are disclosed in ¶ [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the microneedles of Wu which are formed from a water-soluble matrix and dispersed substance of interest in the applicator of Cleary so as to allow the substance of interest (e.g., drug) to be released slowly in the skin as taught by Wu (¶ [0158]).
Regarding claim 8, Cleary further discloses wherein the indicator (34) is a mechanical force indicator which comprises a button (Figure 3, element 34 is embodied as a protrusion or button) that is deformed and/or displaced when the force applied to the patch meets or exceeds the predetermined threshold (¶ [0073] sets forth that the force gauge is a dome which collapses upon application of a known, predetermined force and that a “click” provides feedback to the use indicating the proper amount of force was used).
Regarding claim 12, Cleary further discloses wherein the delivered substance is a vaccine (¶ [0052]) and the solid microneedles have a height from about 100 µm to 2000 µm (¶ [0041] sets forth wherein the microneedles have a height from 20 – 500 microns which is within the claimed range).
Claims 9-11, 24, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Wu, and further in view of Glenn et al. (US 2007/0088248).
Regarding claims 9-11, Cleary/Wu teach the claimed invention substantially as set forth above for claim 8, and Cleary further discloses that the force gauge (34) may be a separate attachment to the layer 10 (see ¶ [0071]), but Cleary/Wu fail to explicitly disclose a snap dome disposed inside a housing or wherein the force indicator is integrated with another component such that the displacement is irreversible when the force applied to the patch meets or exceeds the predetermined threshold or wherein the other component comprises a snap-in-place mechanism or latch.
Glenn et al. (henceforth Glenn) teaches (Figures 1A-1B) a snap dome (Figure 1A; ¶ [0021]) disposed in a housing (it is retained between the upper and lower handle portions thereby creating a housing for the snap dome itself) and wherein the mechanical force indicator (snap dome; it is noted that the snap dome provides visual, audible, and tactile feedback to the user as it is depressed as per claim 34) is integrated with another component (e.g., portion of upper handle which retains edges of snap disc as depicted in Figure 1A and protrusion on lower handle portion around which the snap dome bends as depicted in Figure 1B) such that the displacement is irreversible when the force applied to the patch meets or exceeds the predetermined threshold (it can be seen in Figure 1B that the snap dome is maintained in the deflected position as long as a force which meets or exceeds the threshold force is maintained on the handle portion; it is noted that an interference friction fit such as that depicted by Glenn is set forth in the instant disclosure as a type of latching cooperation; see instant specification ¶ [0064]; the claim requires the displacement to be irreversible as long as the force is applied which is consistent with the disclosure of Glenn and as required by claim 35; the displacement need not be irreversible when the force is removed).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the snap dome force indicating means of Glenn as the mechanical force indicator of Cleary/Wu so as to alert a user that a minimum amount of pressure required to insert the microneedles has been applied to the device as taught by Glenn (¶ [0021]) and as contemplated by Cleary/Wu as set forth above.
Regarding claim 24, Cleary discloses a microneedle patch (1) for administration of a therapeutic or prophylactic agent into a patient’s skin, the microneedle patch comprising: a base substrate (combination of layers 10, 11, and 19) having a microneedle side (side comprising microneedles 19b) and an opposing back side (opposite side comprising force indicator 34); microneedles (19b) extending from the microneedle side of the base substrate, and a force indicator (34) which is connected to the opposing back side of the base substrate (Figure 3) and which are configured to deform when a force applied to the patch by a user, in the course of applying the patch to the skin to insert the microneedles into the skin, meets or exceeds a predetermined threshold, to produce an audible, tactile, and visual signal indicative, to the user, of insertion of the dissolvable microneedles into the skin (¶¶ [0072]-[0073]). Cleary fails to disclose the microneedles as dissolvable and the use of a snap dome as the force indicating means. 
Wu teaches (Figure 1) a polymer microneedle array (1) wherein the microneedles comprise a dissolvable water-soluble matrix in which a substance of interest is dispersed (¶ [0157] sets forth the microneedles in the array are formed from a matrix comprising a water soluble polyacrylamide polymer along with a bio-active substance or drug some of which are disclosed in ¶ [0018]; ¶ [0158] discloses that the polymer is formed to easily dissolve on contact with a water-containing environment to help the drug release slowly in the skin).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the dissolvable microneedles of Wu which are formed from a water-soluble matrix and dispersed substance of interest in the applicator of Cleary so as to allow the substance of interest (e.g., drug) to be released slowly in the skin as taught by Wu (¶ [0158]).
Glenn et al. (henceforth Glenn) teaches (Figures 1A-1B) a metal snap dome (Figure 1A; ¶ [0021], the dome is formed from a bi-stable metal) disposed in a housing (it is retained between the upper and lower handle portions thereby creating a housing for the snap dome itself) and wherein the mechanical force indicator (snap dome) is integrated with another component (e.g., portion of upper handle which retains edges of snap disc as depicted in Figure 1A and protrusion on lower handle portion around which the snap dome bends as depicted in Figure 1B) such that the displacement is reversible when the force applied to the patch meets or exceeds the predetermined threshold (¶ [0021] sets forth the snap dome as a metal dome which reversibly deforms when a force is applied thereto).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the snap dome force indicating means of Glenn as the mechanical force indicator of Cleary so as to alert a user that a minimum amount of pressure required to insert the microneedles has been applied to the device as taught by Glenn (¶ [0021]) and as contemplated by Cleary as set forth above.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary in view of Wu in view of Glenn, and further in view of Lackey (US 2012/0200526).
Regarding claim 23, Cleary/Wu/Glenn further teach wherein the force indicator may be separately attached to the backing layer 10 (see Cleary ¶ [0071]), but do not explicitly disclose an adhesive layer as the attaching means.
Lackey teaches (Figures 1-2) a snap dome assembly (40) which is secured to a body (20) via adhesive (¶ [0036]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the snap dome force sensing means of Cleary/Wu/Glenn to attach to the backing layer via an adhesive as Lackey teaches that snap domes comprising adhesive backings provide sufficient structure for attaching the snap dome to a body whereby the snap dome is depressed after a minimum threshold applied pressure (¶¶ [0031] and [0036]).
Allowable Subject Matter
Claims 2-5, 13-15, 18-23, and 28-33 are allowed.
Claims 6, 7, 25-27, and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783    




                                                                                                                                                                                                    /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783